               Case 2:19-cv-06106-MAK Document 42 Filed 05/20/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERARD TRAVERS                                    : CIVIL ACTION
                                                  :
                         v.                       : NO. 19-6106
                                                  :
FEDEX CORPORATION                                 :

                                               ORDER
          AND NOW, this 20th day of May 2020, consistent with our continuing review of the

legal arguments in Defendant’s Motion to dismiss (ECF Doc. No. 30), Plaintiff’s Response (ECF

Doc. No. 36), and Defendant’s Reply (ECF Doc. No. 40), it is ORDERED each party is granted

leave to file supplemental Memoranda not exceeding twelve pages to be filed on or before May

28, 2020 addressing:

          1.       What is the plead “benefit” Plaintiff seeks to be provided, i.e. “wages” or “paid

leave”;

          2.       How should we apply the Fishgold canon of interpreting liberally in favor of

servicemembers including where does the Plaintiff find support for applying it to any ambiguity

and, if so, how or why do we evaluate legislative history if the Fishgold canon dictates we must

find in favor of servicemembers should we find the text ambiguous;

          3.       Does the legislative history afford a clear statement showing Congressional intent

to provide paid military leave under 38 U.S.C. § 4316; and,

          4.       Do federal employees in the military reserves arguably covered by both 5 U.S.C.

§ 6223 and USERRA receive a minimum of fifteen or thirty days per year paid military leave

and, regardless of the answer, should we consider this information in interpreting USERRA.



                                                        ________________________
                                                        KEARNEY, J.
